Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered October 25, 1988, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in refusing to instruct the jury that he could have been justified in fatally stabbing the victim because, although the victim only used nondeadly force, the victim acted in concert with several other potential assailants armed with deadly weapons. This contention has not been preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the claim is without merit inasmuch as the court’s instruction conveyed to the jury the correct legal standard and evidence to be considered with respect to the defense of justification (see, Penal Law § 35.15; People v Goetz, 68 NY2d 96; see also, People v Wesley, 76 NY2d 555). Sullivan, J. P., Balletta, Ritter and Copertino, JJ., concur.